Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 10/14/2020. Claim 1 has been amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7, 9-11 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Kim et al. (US Publication 2013/0143109) 
Regarding claim 1, the Kim reference discloses a battery cell that is capable of being repeatedly charged and discharged (secondary battery) through electrical connection of electrode terminals, wherein the battery cell is configured to have a structure in which an electrode 5assembly is received in a battery case (160) together with an electrolytic solution (P13) in a state in which the battery case is sealed and in which a first electrode terminal and a second electrode terminal are located outside the battery case, the electrode assembly is configured to have a structure in which a plurality of first electrode plates and a plurality of second electrode plates are stacked in a 10state in which separators are interposed respectively between the first electrode plates and the second electrode plates, at least one of the first and second electrode plates comprises at least two unit tabs protruding outward from a main body thereof, and unit leads are coupled to the unit tabs in order to form at least one terminal 15unit, the at least one terminal unit constituting at least one of the electrode terminals of the battery cell (Fig. 7 and Fig. 5).  The battery cell is configured to have all of the same polar unit tabs on a same side of the battery case, wherein each of the first electrode plates of the electrode assembly comprises a first unit tab and a second unit tab, the (MPEP 2144.04 (IV))


Regarding claim 3, the Kim et al. reference discloses the electrode assembly comprises:  19 a first terminal unit configured such that a first unit lead is coupled to the first unit tabs of the first electrode plates in a state in which the first unit tabs overlap each other in a vertical direction so as to be parallel to each other; and a second terminal unit configured such that a second unit lead is coupled to 5the second unit tabs of the first electrode plates in a state in which the second unit tabs overlap each other in the vertical direction so as to be parallel to each other, and wherein the first terminal unit 
Regarding claim 4, the Kim reference discloses 10 the first terminal unit and the second terminal unit are spaced apart from each other so as to be parallel to each other such that an electrical connection structure of the first electrode terminal is formed at different positions.  
Regarding claim 5, the Kim reference discloses 15 the terminal unit constitutes a first electrode terminal of the battery cell (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 7, the Kim reference discloses the lead body is located outside the battery case (Combination of Fig. 11 and Abstract Fig)
Regarding claim 9, the Kim reference discloses 15each of the first electrode plates further comprises n-2 (n > 3) unit tabs, each of the unit tabs is configured to have a structure identical to structures of the first unit tab and the second unit tab, and adjacent ones of the unit tabs are spaced apart from each other so as to be parallel to each other (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 10, the Kim reference discloses each of the second electrode plates of the electrode assembly comprises r (r21 > 1) unit tabs, and when r is equal to or greater than 2, adjacent ones of the unit tabs are spaced apart from each other so as to be parallel to each other (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 11, the Kim reference discloses wherein the r unit tabs 5overlap each other in a vertical direction so as to be parallel to each other, a unit lead is coupled to each of the r unit tabs in order to form r terminal units, and the r terminal units constitute a second electrode terminal of the battery cell.

Or in alternative, 

Claim(s) 1-5,7, 9-11 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Kim et al. (US Publication 2013/0143109)  in view of Jergl et al. (EP 0545399).
Regarding claim 1, the Kim reference discloses a battery cell that is capable of being repeatedly charged and discharged (secondary battery) through electrical connection of electrode terminals, wherein the battery cell is configured to have a structure in which an electrode 5assembly is received in a battery case (160) together with an electrolytic solution (P13) in a state in which the battery case is sealed and in which a first electrode terminal and a second electrode terminal are located outside the battery case, the electrode assembly is configured to have a structure in which a plurality of first electrode plates and a plurality of second electrode plates are stacked in a 10state in which separators are interposed respectively between the first electrode plates and the second electrode plates, at least one of the first and second electrode plates comprises at least two unit tabs protruding outward from a main body thereof, and unit leads are coupled to the unit tabs in order to form at least one terminal 15unit, the at least one terminal unit constituting at least one of the electrode terminals of the battery cell (Fig. 7 and Fig. 5).  The battery cell is configured to have all of the same polar unit tabs on a same side of the battery case, wherein each of the first electrode plates of the electrode assembly comprises a first unit tab and a second unit tab, the second unit tab being disposed so as to be parallel to the first unit tab in a state of being spaced apart from the first unit tab (Fig. 5 and 7). The electrode assembly comprises a 

Regarding claim 3, the Kim et al. reference in view of Jergl disclose the electrode assembly comprises:  19 a first terminal unit configured such that a first unit lead is coupled to the first unit tabs of the first electrode plates in a state in which the first unit tabs overlap each other in a vertical direction so as to be parallel to each other; and a second terminal unit configured such that a second unit lead is coupled to 5the second unit tabs of the first electrode plates in a state in which the second unit tabs overlap each other in the vertical direction so as to be parallel to each other, and wherein the first terminal unit and the second terminal unit constitute a first electrode terminal of the battery cell (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b).  

Regarding claim 5, the Kim reference in view of Jergl disclose 15 the terminal unit constitutes a first electrode terminal of the battery cell (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 7, the Kim reference in view of Jergl disclose the lead body is located outside the battery case (Combination of Fig. 11 and Abstract Fig)
Regarding claim 9, the Kim reference in view of Jergl disclose 15each of the first electrode plates further comprises n-2 (n > 3) unit tabs, each of the unit tabs is configured to have a structure identical to structures of the first unit tab and the second unit tab, and adjacent ones of the unit tabs are spaced apart from each other so as to be parallel to each other (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 10, the Kim reference in view of Jergl discloses each of the second electrode plates of the electrode assembly comprises r (r21 > 1) unit tabs, and when r is equal to or greater than 2, adjacent ones of the unit tabs are spaced apart from each other so as to be parallel to each other (Fig. 5, 7, Fig. 9a, 9b, 9c, 9d, Fig. 11a, 11b). 
Regarding claim 11, the Kim in view of Jergl reference discloses wherein the r unit tabs 5overlap each other in a vertical direction so as to be parallel to each other, a unit lead is coupled to each of the r unit tabs in order to form r terminal units, and the r terminal units constitute a second electrode terminal of the battery cell.
Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Publication 2013/0143109) in view of Choi et al. (KP10-2013-0138371).
Regarding claim 6, the Kim reference discloses the claimed invention above and further incorporated herein. The Kim reference is silent in disclosing the unit lead further comprises a first coupling part extending form the lead body, the first coupling part being configured to be coupled to the first unit tabs and a second coupling part extending form the lead body in a state of being spaced apart from the first coupling part, the second coupling part being configured to be coupled to the second unit tabs. However, the Choi et al. reference discloses a first coupling part extending form the lead body (one of 536, 534, 532), the first coupling part being configured to be coupled to the first unit tabs (one 516, 514, or 512) and a second coupling part extending form the lead body in a state of being spaced apart from the first coupling part (the other of 536, 534, or 532), the second coupling part being configured to be coupled to the second unit tabs ( the other of 516, 514 or 512)  in order to improve the bonding force between the electrode leads and the electrode tabs and simultaneously prevents internal shorting at the electrode lead-electrode tab. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first coupling part extending form the lead body (one of 536, 534, 532), the first coupling part being configured to be coupled to the first unit tabs (one 516, 514, or 512) and a second coupling part extending form the lead body in a state of being spaced apart from the first coupling part (the other of 536, 534, or 532), the second coupling part being configured to be coupled to the second unit tabs ( the other of 516, 


Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Publication 2013/0143109) in view of Jergl et al. (EP 0545399) in further view of Choi et al. (KP10-2013-0138371).
Regarding claim 6, the Kim in view of Jergl reference discloses the claimed invention above and further incorporated herein. The Kim reference is silent in disclosing the unit lead further comprises a first coupling part extending form the lead body, the first coupling part being configured to be coupled to the first unit tabs and a second coupling part extending form the lead body in a state of being spaced apart from the first coupling part, the second coupling part being configured to be coupled to the second unit tabs. However, the Choi et al. reference discloses a first coupling part extending form the lead body (one of 536, 534, 532), the first coupling part being configured to be coupled to the first unit tabs (one 516, 514, or 512) and a second coupling part extending form the lead body in a state of being spaced apart from the first coupling part (the other of 536, 534, or 532), the second coupling part being configured to be coupled to the second unit tabs ( the other of 516, 514 or 512)  in order to improve the bonding force between the electrode leads and the electrode tabs and simultaneously prevents internal shorting at the electrode lead-electrode tab. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first coupling part extending form the lead body (one of 


Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Publication 2013/0143109) in view of Choi et al. (KP10-2013-0138371) in further view of Seok et al. (KP20120087824).
Regarding claim 108, the Kim et al. in view of the Choi et al. reference disclose the claimed invention above and further incorporated herein. The Kim et al. reference is silent in disclosing that a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second coupling part.  However, the Seok et al. reference discloses a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second coupling part in order to maintain electrical conductivity. Therefore, it would have been obvious before the effective filing date of the invention to comprise a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second 
Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Kim et al. (US Publication 2013/0143109)  in view of Jergl et al. (EP 0545399)  in further view of Choi et al. (KP10-2013-0138371) in furthest view of Seok et al. (KP20120087824).
Regarding claim 108, the Kim et al. in view of the Choi et al. reference disclose the claimed invention above and further incorporated herein. The Kim et al. reference is silent in disclosing that a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second coupling part.  However, the Seok et al. reference discloses a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second coupling part in order to maintain electrical conductivity. Therefore, it would have been obvious before the effective filing date of the invention to comprise a portion of an end of the lead body that is opposite the first coupling part and the second coupling part is recessed toward a space between the first coupling part and the second coupling part disclosed by the Seok et al. reference for the lead body of the Kim et al. reference in order to maintain electrical conductivity between the batteries.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. The principal arguments are:
the Examiner has admitted that Kim teaches that the unit tabs with positive polarity and the unit tabs with negative polarity protrude outwards in opposite directions and not on the same side of the battery. See Kim, FIG. 5. Application No.: 16/070,955 Docket No.: LGCHEM 3.3F-1465 
Applicant respectfully traverses. However, in order to expedite prosecution, Applicant has amended claim 1 by reciting "at least one of the first electrode plates and at least one of the second electrode plates respectively comprises at least two unit tabs protruding outward from a main body thereof' based on the support on page 6, lines 2-4 of the specification. 
With this further limitation, Applicant respectfully submits that the prior art of record is overcome because Kim fails to teach that all unit tabs are "on a same side of the battery case," where the "all unit tabs" include tabs of opposite polarity (i.e., unit tabs of the first electrode plates and unit tabs of the second electrode plates). That is, Kim fails to teach that all unit tabs are "on a same side of the battery case," where the "all unit tabs" include tabs of opposite polarity (i.e., unit tabs of the first electrode plates and unit tabs of the second electrode plates). “
However, by these arguments, the Examiner believes that the Applicants want to disclose that the first electrode plates and second electrode plates have different polarity. Without claiming that the electrode plates have different polarity, the references still read on the claimed invention. As can be seen by Kim, all of the tabs (140) concerning the first electrode and second electrode plates (120 in different stacks) are on one side of the battery. Therefore the prior art still reads on the claimed invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725